Opinion issued January 17, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00331-CV
                          ———————————
                     DELINDA GONZALEZ, Appellant
                                      V.
                    GMAC MORTGAGE LLC, Appellee



              On Appeal from County Civil Court at Law No. 4
                           Harris County, Texas
                     Trial Court Cause No. 1007378


                        MEMORANDUM OPINION

      Appellant has filed a motion to withdraw her appeal. We will treat the

motion as a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).   The

motion contains a certificate of service, but does not contain a certificate of
conference. See TEX. R. APP. P. 10.1(a). Ten days have passed, however, and

appellee has not filed a response in opposition. See TEX. R. APP. P. 10.1(b)

(providing that court may determine motion before response is filed), 10.3(a)

(providing, in pertinent part, that court should not hear or determine motion until

10 days after motion was filed, unless motion states that parties have conferred and

that no party opposes motion). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                         2